The attorney-general brought this action in compliance with § 1, Acts 1917 p. 347, § 12660 Burns 1926, § 7546j1 Burns' Supp. 1921, to recover from appellee $174 alleged to have *Page 730 
been paid by him as trustee, out of the funds of Jackson township, to himself individually as rent for the use of a room in his dwelling house as an office for the transaction of township business.
In the instant case, the pleadings, rulings of the trial court, exceptions reserved, errors assigned, questions presented and discussed are the same as those considered and decided in MarionTp. v. Howard (1925), ante 167, 147 N.E. 619. On the authority of that case, the judgment in this case is affirmed.